Citation Nr: 0216311	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  97-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to an increased evaluation for instability of the 
right knee anterior cruciate ligament, currently evaluated as 
30 percent disabling.

(The issues of entitlement to an increased evaluation for 
postoperative medial meniscectomy and proximal tibial 
osteotomy of the right knee with traumatic arthritis, 
currently evaluated as 20 percent disabling and a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) will be the subject of a 
later decision of the Board.)


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office at 
Denver, Colorado.  In that rating decision, the RO increased 
the evaluation of the veteran's right knee disability from 30 
percent to 40 percent.

The Board remanded this claim in August 1998 and April 2000 
for purposes of development and, in the August 1998 Remand, 
for the RO to consider whether separate evaluations for the 
right knee disability for instability and arthritis should be 
granted. 

In the August 1998 Remand, the Board cited the 1997 Precedent 
Opinion of the General Counsel of VA which held that separate 
evaluations were available for instability and arthritis with 
limitation of motion under Diagnostic Codes 5257 and 5003, 
respectively, provided that disability from each condition 
were shown.  VAOPGCPREC 23-97 (1997); see 38 U.S.C.A. 
§ 7104(c) (West 1991) (precedent opinions of the chief legal 
officer of VA are binding on the Board).  At the time of the 
August 1998 Remand, the right knee disability was rated by 
analogy under Diagnostic Codes 5257 and 5262 as 40 percent 
disabling from November 4, 1996, the date of receipt of the 
veteran's increased rating claim.  

In a January 2000 rating decision, the RO increased that 
rating and split the increased rating into two separate 
evaluations, 30 percent under Diagnostic Code 5257 and 20 
percent under Diagnostic Code 5261 (referring to limitation 
of extension of the knee).  These evaluations were both made 
effective November 4, 1996.  For the sake of clarity, the 
Board has stated two separate issues for the right knee 
corresponding to the separate evaluations that have been 
assigned.  However, together these two separately stated 
issues comprise the subject of one appeal, that of the March 
1997 rating decision.  See Grantham v. Brown, 114 F.3d 1156, 
1159 (Fed. Cir. 1997).

In a statement submitted in August 2002, the veteran's 
representative wrote that "if any claim was granted a rating 
or increased rating, the veteran also wishes to appeal that 
claim."  This statement could be construed as a claim of 
entitlement to an effective date earlier than November 4, 
1996 for the right knee evaluations assigned in March 1997 
and January 2000.  It appears from the record that this 
statement was submitted more than one year after the rating 
decisions at issue.  The potential claim for an earlier 
effective date is referred to the RO for adjudication.

The Board is undertaking additional development on the issue 
of entitlement to a TDIU rating pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When the development is 
completed, the Board will provide notice thereof as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  The 
veteran is advised that after giving notice and reviewing any 
response, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  The veteran has severe instability of the anterior 
cruciate ligament without evidence of nonunion of the tibia 
or fibula.

2.  The veteran's right knee disability does not cause marked 
interference with employment, or require frequent periods of 
hospitalization.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
instability of the right knee anterior cruciate ligament have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
regulations as they apply to this case were not meant to 
confer any rights in addition to those provided by the VCAA.  
66 Fed. Reg. 45,629 (Aug. 29, 2001).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
Specific guidelines concerning the content of this notice are 
found in the implementing regulations.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet App 183 (2002).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

In a July 2002 supplemental statement of the case (SSOC), the 
RO discussed the implementing regulations for the VCAA, with 
reference to the statute, and their relevance to the claim.  
Thus, adequate notice of the new law has been given.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The May 1997 statement of the case, the SSOC's of January 
2000 and June 2001, and the Board Remands of August 1998 and 
April 2000 served to advise the veteran of the type of 
evidence that could substantiate the claim.  The RO's review 
of the VCAA in the September 2001 SSOC informed the veteran 
of what were his and VA's respective responsibilities for 
obtaining relevant evidence.  See 38 U.S.C.A. § 5103; 
Quartuccio.

All records that the veteran has identified in connection 
with the claim for increased rating, VA outpatient treatment 
records, have been secured by the RO.  See 38 U.S.C.A. 
§ 5103A.

The RO provided the veteran with four VA examinations, those 
of January 1997, July 2000, December 1998, and August 2001, 
which developed findings pertinent to his claim.

As the veteran has received the notice and assistance called 
for by the VCAA, the Board will decide his claim on the basis 
of the record as it now stands on appeal. See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Moreover, because in 
the decision that follows the veteran has been granted the 
maximum benefit for his right knee disability allowed by law, 
further assistance is not needed to substantiate the claim.  
38 U.S.C.A. § 5103A(a)(2).

ii.  Increased rating

a.  General principles of rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2002).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2002).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation shall be assigned if the disability picture 
presented by the approximates the criteria for that rating 
more nearly than the criteria for the lower rating.  38 
C.F.R. § 4.7 (2002).

VA regulations provide that functional loss will be 
considered in evaluating disabilities on the basis of 
limitation of motion.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002).  Diagnostic Code 5257 is not based on limitation of 
motion and the criteria contained in 38 C.F.R. §§ 4.40, 4.45, 
4.59 are not for application.  Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2)); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002); see also 38 C.F.R. 
§ 3.102 (2002).  Thus, a claim for a greater evaluation of 
disability will be granted unless it is refuted by a 
preponderance of the evidence of record.  38 U.S.C.A. 
§ 5107(b).

b.  Right knee

Right knee instability is rated under 38 C.F.R. § 4.71a; 
Diagnostic Code 5257, which concerns lateral instability or 
recurrent subluxation of a knee.  The current 30 percent 
rating represents the maximum rating available under 
Diagnostic Code 5257.

Diagnostic Code 5262 provides a maximum 40 percent evaluation 
for nonunion of the tibia and fibula with loose motion 
requiring a brace.  However, in this case nonunion of those 
bones has not been identified on diagnostic tests, nor has it 
been reported by any medical professional.  During the VA 
examinations conducted in January 1997, December 1998, August 
2001, knee instability was found to reside in the anterior 
cruciate ligament.  It was observed in the August 2001 VA 
examination report that a chronic anterior cruciate ligament 
tear was demonstrated by contemporaneous magnetic resonance 
imaging (MRI).  Therefore, an evaluation of 40 percent under 
Diagnostic Code 5262 for anterior cruciate ligament 
instability of the veteran's right knee is not available.

There remains the question whether the right knee disability 
should be referred under 38 C.F.R. § 3.321(b)(1) for 
consideration of an extraschedular evaluation.  The RO 
considered this question and declined to make the referral.  
The Board agrees that a referral should not be made in this 
case.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

The record reflects that his right knee disability interfered 
with the ability of the veteran to perform a number of jobs 
that he held in the past.  However, Social Security 
disability records included in the claims file and the 
statements of the veteran documented therein indicate that he 
has not worked since January 1996.  Thus, the right knee 
disability is not interfering with any current work.  In a 
future decision the Board will consider whether the right 
knee instability and other service connected disabilities 
render the veteran unemployable.

The veteran has not asserted, nor does the evidence show, 
that his right knee disability has required frequent periods 
of hospitalization since November 4, 1996.  

The standard governing the decision to refer a service-
connected disability for extraschedular evaluation is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  38 C.F.R. § 3.321(b).  

Here, these factors have not been demonstrated.  Therefore, 
the Board finds that the criteria for referral for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Shipwash v. Brown, 8 Vet 
App 218 (1995).


ORDER

An evaluation in excess of 30 percent for instability of the 
right knee anterior cruciate ligament is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

